Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022, has been entered.

 Status of the Claims
	Claims 1-3 and 9-20 are pending.
Applicants’ arguments filed on 09/29/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments, filed on 09/29/2022, have been entered into the record. Applicants have amended claim 1. Applicants have cancelled claims 7-8. Claims 12-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention. Therefore, claims 1-3 and 9-11 are the subject of the Office action below. 

Withdrawn Rejections:
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Suranyi (U.S. Pub. No. 20150150246, published 06/04/2015, cited in the previous Office action) in view of Bloomquist (Annual Review of Entomology, 1996, 41, 163-190, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to newly recite the limitation “wherein the ratio of sabadilla alkaloids to pyriproxyfen is from about 1:3.4 to about 9.3:1”.

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1-3 and 9-11 under 35 U.S.C. 103 as being unpatentable over Suranyi (U.S. Pub. No. 20150150246, published 06/04/2015, cited in the previous Office action) in view of: 1) Bloomquist (Annual Review of Entomology, 1996, 41, 163-190, cited in the previous Office action); and 2) Yamshita (U.S. Pub. No. 20140323296, published 10/30/2014, cited in the previous office action), is maintained for the reasons of record set forth in the Office action mailed on 05/25/2022, of which, said reasons are herein reiterated.
The Applicants claim a pesticidal mixture comprising an effective amount (emphasis added) of sabadilla alkaloids and pyriproxyfen, wherein the ratio of sabadilla alkaloids to pyriproxyfen is from about 1:3.4 to about 9.3:1.
Applicants’ claim does not specify a particular amount for: a) sabadilla alkaloids; and b) pyriproxyfen, in the pesticidal mixture, but it does read on an amount of: a) sabadilla alkaloids; and b) pyriproxyfen. Accordingly, for the purpose of examination, an amount of: a) sabadilla alkaloids; and b) pyriproxyfen, that is necessary to elicit the desired biological response, is included in the interpretation of “an effective amount”.
Similar to claim 1, Suranyi teaches a pesticide composition comprising an insect growth regulator (IGR) and a non-IGR. Please see abstract and ¶ 0015.  
The IGR can be present at an amount of from 0.05 to 5 wt% (see ¶ 0020).
The non-IGR can be present at an amount of from 0.01 to 5 wt% (see ¶ 0023).
In an embodiment of the invention, the IGR is pyriproxyfen. Please see ¶ 0041 and Example 1, ¶ 0051.
Suranyi is not explicit in teaching: 
1) sabadilla alkaloids as a non-IGR;
2) from about 1:3.4 to about 9.3:1, as a ratio of sabadilla alkaloids to pyriproxyfen.
However, the claimed invention would have been obvious over Suranyi because:
 1) sabadilla alkaloids are known in the art as non-IGR pesticides; and 
2) the claimed ratio of from about 1:3.4 to about 9.3:1 for sabadilla alkaloids to pyriproxyfen, is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art.
For example:
1) Bloomquist teaches veratridine and cevadine as natural pesticidal compounds derived from sabadilla that primarily target sodium channels. Bloomquist discloses veratridine as the most active sabadilla alkaloids followed by cevadine. Please see pages 164-170 and Figure 2.
Accordingly, a person skilled in the art would have found it obvious to modify Suranyi with Bloomquist in order to formulate a pesticidal mixture comprising an IGR (e.g., pyriproxyfen), and a non-IGR that primarily target sodium channels (e.g., sabadilla alkaloids), in order to broaden the spectrum of activity.
2) Yamashita on ¶ 0023 states: 
“The pesticides are present in the subject composition in an amount sufficient to perform their required pesticide task. The particular amount of a given pesticide in a given composition may vary depending on a variety of factors such as the particular pesticide, the particular target organism, the plant to be treated, etc.”

Similar to Suranyi (see discussions above), Yamashita discloses, wherein the active ingredients in a pesticide mixture can be at a concentration of from about 0.01% to about 15% w/w (see ¶ 0023). Yamashita relates to pesticide compositions, wherein the number of different pesticides in the composition may range from about 1 to 10, e.g., from about 1 to about 7, e.g., from about 1 to about 5, e.g., from about 1 to about 4 (see ¶ 0023, title of the invention and abstract). 
Yamashita discloses naturally occurring and synthetic pesticides among the suitable pesticides that can be employed in the inventive composition. Yamashita discloses naturally occurring pesticides such as sabadilla. Yamashita discloses, wherein in certain embodiments, at least one of the pesticides employed may be a small molecule pesticide, where by small molecule is meant that the molecule has a size that does not exceed about 10 kDa, and in certain embodiments does not exceed about 5 kDa. Please see ¶s 0019-0023. It is noted that pyriproxyfen (MW = 321.38) is a small molecule of size 321Da, i.e., 0.32 kDa, which does not exceed 10 kDa.
Thus, the specific amount of sabadilla alkaloids and pyriproxyfen that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.  Factors that would have been taken into consideration when determining the specific ratio of sabadilla alkaloids to pyriproxyfen, would have included, but not have been limited to, type and age of pest, type and age of plants or animals to be protected from the pests and dosage required for performing the desired pesticidal task.  
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Therefore, at the time of the filing, one skilled in the art would have found it obvious to modify Suranyi with Bloomquist and Yamashita in order to formulate a pesticidal mixture comprising an IGR (e.g., pyriproxyfen), and a non-IGR (e.g., sabadilla alkaloids), in order to broaden the spectrum of activity.  The person of the ordinary skill in the art would have considered employing a pesticidal mixture comprising sabadilla alkaloids (e.g., veratridine) and at least one IGR (e.g., pyriproxyfen), for the advantage of the additive effects of combination therapy and the beneficial attributes of veratridine discussed above. The skilled artisan would have had a reasonable expectation that the pesticidal mixture comprising sabadilla alkaloids (e.g., veratridine) and at least one IGR (e.g., pyriproxyfen) would exhibit greater therapeutic efficacy, when compared to the therapeutic efficacy of individual components alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 2-3, it is noted that Applicants disclosed that at the time of the filing, Schoenocaulon officinale is a well-known source of sabadilla alkaloids such as veratridine and cevadine (see instant specification at ¶ 0005). Applicants’ admissions constitute as a prior art (see MPEP § 2129).
Regarding claims 9-10, the claimed: i) sabadilla alkaloids at a concentration of from about 0.05% to about 0.5% w/w (claim 9); and ii) pyriproxyfen at a concentration of from about from about 0.0008% to about 0.03% w/w (claim 10), overlaps or lies within the range disclosed by Suranyi and Yamashita because: 1) Suranyi discloses that: i) an IGR (e.g., pyriproxyfen) can be present at an amount of from 0.05 to 5 wt%; ii) a non-IGR (e.g., sabadilla alkaloids), can be present at an amount of from 0.01 to 5 wt%; and 2) Yamashita discloses that the active ingredients in a pesticide mixture can be at a concentration of from about 0.01% to about 15% w/w. Please see discussions above.
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05).  
In the instant case, because the claimed: i) sabadilla alkaloids at a concentration of from about 0.05% to about 0.5% w/w (claim 9); and ii) pyriproxyfen at a concentration of from about from about 0.0008% to about 0.03% w/w (claim 10), overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Regarding claim 11, Yamashita discloses, wherein the composition can comprise one or more excipients such as water (see ¶s 0028-0033). Furthermore, the addition of a carrier or solvent to unpatentable compound has been found to be prima facie obvious. The courts have stated that the combination does not become new and patentable because of presence of solvent or carrier. Please see Ex parte Douros & Vanderweff, 163 USPQ 667 (BPAI 1968).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

 Response to the Applicants’ Arguments/Remarks
	The Applicants argue alleging that the instant claims are non-obvious over the cited references because the cited references fail to disclose what ratio of sabadilla and pyriproxyfen would be effective. Please see page 4 of Remarks filed on 09/29/2022.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the claimed ratio of from about 1:3.4 to about 9.3:1 for sabadilla alkaloids to pyriproxyfen, is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art, following the guidelines set forth by the prior art. Please see discussions above. 
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Factors that would have been taken into consideration when determining the specific ratio of sabadilla alkaloids to pyriproxyfen, would have included, but not have been limited to, type and age of pest, type and age of plants or animals to be protected from the pests and dosage required for performing the desired pesticidal task. Thus, the specific amount of sabadilla alkaloids and pyriproxyfen that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed. 
The Applicants are not arguing that, at the time the instant invention was filed, a combination of sabadilla alkaloids and pyriproxyfen, would not have been expected to exhibit utility as a pesticide mixture. Furthermore, it is noted that no criticality has been demonstrated in the specification with regard to the administration of the claimed the claimed ratio of from about 1:3.4 to about 9.3:1 for sabadilla alkaloids to pyriproxyfen.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Conclusions
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629